                         3:18-cv-03204-SEM-TSH # 176          Page 1 of 4
                                                                                                      E-FILED
                                                                      Thursday, 24 June, 2021 10:34:15 AM
                                                                             Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 SPRINGFIELD DIVISION

SPIRE STL PIPELINE LLC,                      )
a Missouri limited liability company,        )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )
                                             )       Case No: 3:18-cv-03204
BETTY ANN JEFFERSON as TRUSTEE               )
of the BETTY ANN JEFFERSON                   )
TRUST #11-08, et al.,                        )
                                             )
        Defendants.                          )


     MOTION FOR LEAVE TO FILE FIRST SUPPLEMENT TO ITS MOTION FOR
     PRELIMINARY INJUNCTION FOR IMMEDIATE POSSESSION OF CERTAIN
      TEMPORARY EASEMENTS AND TEMPORARY ACCESS ROAD TAR-010

        NOW COMES, Plaintiff, SPIRE STL PIPELINE LLC (“Spire STL”), by and through its

attorneys, Sorling Northrup, David A. Rolf and Lisa A. Petrilli, of Counsel, and pursuant to

Federal Rule of Civil Procedure 15(d) and Local Rule 7.1(F), seeks leave of court to file its First

Supplement to the Motion for Preliminary Injunction for Immediate Possession of Certain

Temporary Easements and Temporary Access Road TAR-010 (d/e 173) and Memorandum in

Support (d/e 175) against the Defendants, Philip Brown and Zena Brown (Counts XVI, XVII,

XVIII, XIX), and against Defendant Marc Steckel (Counts XXII, XXIII, XXV) and its

Memorandum in Support, and states as follows:

        1.       Spire STL filed its Eminent Domain Complaint on or about August 15, 2018.

        2.       On June 15, 2021 Spire STL filed its Motion for Preliminary Injunction for

Immediate Possession of Certain Temporary Easements and Temporary Access Road TAR-010

(d/e 173) and Memorandum in Support (d/e 175) against the Defendants, Philip Brown and Zena


48H0490.DOCX 6/24/2021                      Page 1 of 4
                         3:18-cv-03204-SEM-TSH # 176           Page 2 of 4




Brown (Counts XVI, XVII, XVIII, XIX), and against Defendant Marc Steckel (Counts XXII,

XXIII, XXV) wherein it is seeking immediate possession of the temporary easements and TAR-

010 in order to perform remediation on the Brown and Steckel properties as required by the

Federal Energy Regulatory Commission.

        3.       On June 22, 2021, On June 22, 2021 the United States Court of Appeals for the

District of Columbia Circuit (DC Circuit) entered its order vacating Spire STL Pipeline’s FERC

Certificate in Docket CP17-040-000 / CP17-040-001 and remanding to FERC for further

proceedings. A copy of the slip opinion is attached as Exhibit 1 to the First Supplement.

        4.       Since the June 22, 2021 DC Circuit opinion relates to the FERC Certificate in this

matter, Spire STL seeks leave to supplement the Motion and Memorandum in Support with the

attached First Supplement.

        WHEREFORE, Plaintiff, SPIRE STL PIPELINE, LLC, prays that the Court grant it leave

to supplement its Motion for Preliminary Injunction (d/e 173) and Memorandum in Support (d/e

175) with the attached First Supplement.

                                              Respectfully submitted,

                                              SPIRE STL PIPELINE LLC,
                                              Plaintiff,

                                              By: /s/ Lisa A. Petrilli
                                                       One of Its Attorneys

Sorling Northrup
Lisa A. Petrilli, of Counsel (ARDC #6280865)
One North Old State Capitol, Suite 200
Post Office Box 5131
Springfield, IL 62705-5131
Telephone: (217)544-1144
Facsimile: (217)522-3173
E-Mail: lapetrilli@sorlinglaw.com


48H0490.DOCX 6/24/2021                       Page 2 of 4
                         3:18-cv-03204-SEM-TSH # 176   Page 3 of 4




LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Sorling Northrup
David A. Rolf, of Counsel (ARDC #6196030)
One North Old State Capitol, Suite 200
Post Office Box 5131
Springfield, IL 62705-5131
Telephone: (217)544-1144
Facsimile: (217)522-3173
E-Mail: darolf@sorlinglaw.com
ATTORNEY TO BE NOTICED




48H0490.DOCX 6/24/2021                  Page 3 of 4
                         3:18-cv-03204-SEM-TSH # 176           Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that June 24, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to the following
and by email to the following at the email addresses shown below:

Carolyn Elefant
1440 G Street, NW
Washington, DC 20005
Telephone: (202) 297-6100
Email: carolyn@carolynelefant.com

Joshua D. Evans
103 East Pearl Street
Jerseyville, IL 62016
Telephone: (618) 268-5081
office@jevanslegal.com

S.T. Turman Contracting, L.L.C.
c/o Scott Turman, Manager
300 Commerce Blvd.
Jerseyville, IL 62052
Email: stturman@gmail.com
       amyturman2@gmail.com

Scott Turman
21599 Rangeline Rd.
Jerseyville, IL 62052
Email: stturman@gmail.com
       amyturman2@gmail.com

                                                              /s/ Lisa A. Petrilli


Sorling Northrup
Lisa A. Petrilli, of Counsel (ARDC #6280865)
One North Old State Capitol, Suite 200
Post Office Box 5131
Springfield, IL 62705-5131
Telephone: (217)544-1144
Facsimile: (217)522-3173
E-Mail: lapetrilli@sorlinglaw.com




48H0490.DOCX 6/24/2021                      Page 4 of 4
